Exhibit 10.1
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 |
TEL:  212-902-1000
 
Opening Transaction
To:
International Game Technology
6355 South Buffalo Drive
Las Vegas, Nevada 89113-2113
   
A/C:
042605832
   
From:
Goldman, Sachs & Co.
   
Re:
Capped Accelerated Stock Buyback
   
Ref. No:
As provided in the Supplemental Confirmation
   
Date:
June 13, 2012
   

 
This master confirmation (this “Master Confirmation”), dated as of June 13, 2012
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and International Game Technology (“Counterparty”).  This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction.  The additional terms of any
particular Transaction shall be set forth in (i) a Supplemental Confirmation in
the form of Schedule A hereto (a “Supplemental Confirmation”), which shall
reference this Master Confirmation and supplement, form a part of, and be
subject to this Master Confirmation and (ii) a Trade Notification in the form of
Schedule B hereto (a “Trade Notification”), which shall reference the relevant
Supplemental Confirmation and supplement, form a part of, and be subject to such
Supplemental Confirmation.  This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification together shall constitute a
“Confirmation” as referred to in the Agreement specified below.
 
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and GS&Co. as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.
 
This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions, (iii) the replacement of the word “third” in the last
line of Section 5(a)(i) with the word “first” and (iv) the election that the
“Cross Default” provisions of Section 5(a)(vi) shall apply to both Counterparty
and GS&Co., in each case with a “Threshold Amount” of USD 50 million and with
the deletion of the phrase “, or becoming capable at such time of being
declared,” in the seventh line of Section 5(a)(vi)).
 
The Transactions shall be the sole Transactions under the Agreement.  If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein or in the related Supplemental
Confirmation.
 
If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Equity Definitions; and (v) the
Agreement.
 
1.              Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions.  Set forth below are the terms and
conditions that, together with the terms and conditions set forth in the
Supplemental Confirmation and Trade Notification relating to any Transaction,
shall govern such Transaction.
 
General Terms:
 
 
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Buyer:
Counterparty

 
 
Seller:
GS&Co.

 
 
Shares:
Common stock, par value $0.00015625 per share, of Counterparty (Ticker: IGT)

 
 
Exchange:
New York Stock Exchange

 
 
Related Exchange(s):
All Exchanges.

 

 
Prepayment\Variable
 

 
Obligation:
Applicable

 
 
Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Counterparty Additional
 



 
Payment Amount:
For each Transaction, as set forth in the Supplemental
Confirmation.  Counterparty shall pay to GS&Co. the Counterparty Additional
Payment Amount, if any, on the Counterparty Additional Payment Date.

 
 
Counterparty Additional
 





 
Payment Date:
Three (3) Exchange Business Days following the Trade Date.



Valuation:



 
 
Hedge Period:
The period from and including the first Exchange Business Day following the
Trade Date to and including the Hedge Completion Date.

 

 
Hedge Completion Date:
For each Transaction, as set forth in the related Trade Notification, to be the
Exchange Business Day on which GS&Co. finishes establishing its initial Hedge
Positions in respect of such Transaction, as determined by GS&Co. in its sole
discretion, but in no event later than the Hedge Period End Date.

 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 

 
Hedge Period End Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

 



 
Hedge Period Reference
 





 
Price:
For each Transaction, as set forth in the related Trade Notification, to be the
average of the VWAP Prices for the Exchange Business Days in the Hedge Period,
subject to “Valuation Disruption” below.

 
 
VWAP Price:
For any Exchange Business Day, the New York 10b-18 Volume Weighted Average Price
per Share for the regular trading session (including any extensions thereof) of
the Exchange on such Exchange Business Day (without regard to pre-open or after
hours trading outside of such regular trading session for such Exchange Business
Day), as published by Bloomberg at 4:15 p.m. New York time (or 15 minutes
following the end of any extension of the regular trading session) on such
Exchange Business Day, on Bloomberg page “IGT.N <Equity> AQR_SEC” (or any
successor thereto), or if such price is not so reported on such Exchange
Business Day for any reason or is, in the Calculation Agent’s reasonable
discretion, erroneous, such VWAP Price shall be as reasonably determined by the
Calculation Agent.  For purposes of calculating the VWAP Price, the Calculation
Agent will include only those trades that are reported during the period of time
during which Counterparty could purchase its own shares under Rule 10b-18(b)(2)
and are effected pursuant to the conditions of Rule 10b-18(b)(3), each under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (such trades,
“Rule 10b-18 eligible transactions”).

 
 
Forward Price:
The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below.

 



 
Forward Price
 





 
Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date.

 

 
Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Termination Date:
The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 11:59 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.

 

 
Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

 

 
First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the Hedge
Period, Calculation Period or Settlement Valuation Period” after the word
“material,” in the third line thereof.

 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 
 
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Hedge Period or the Calculation
Period, the Calculation Agent may, in its good faith and commercially reasonable
discretion, postpone either or both of the Hedge Period End Date and/or the
Scheduled Termination Date, or (ii) in the Settlement Valuation Period, the
Calculation Agent may extend the Settlement Valuation Period.  If any such
Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided in Section 5), the Calculation Agent
shall determine whether (i) such Disrupted Day is a Disrupted Day in full, in
which case the VWAP Price for such Disrupted Day shall not be included for
purposes of determining the Hedge Period Reference Price, the Forward Price or
the Settlement Price, as the case may be, or (ii) such Disrupted Day is a
Disrupted Day only in part, in which case the VWAP Price for such Disrupted Day
shall be determined by the Calculation Agent based on Rule 10b-18 eligible
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of the relevant Market Disruption Event, and the weighting of the
VWAP Price for the relevant Exchange Business Days during the Hedge Period, the
Calculation Period or the Settlement Valuation Period, as the case may be, shall
be adjusted in a commercially reasonable manner by the Calculation Agent for
purposes of determining the Hedge Period Reference Price, the Forward Price or
the Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.  Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.

 
 
If a Disrupted Day occurs during the Hedge Period, the Calculation Period or the
Settlement Valuation Period, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the VWAP Price for such ninth Scheduled Trading
Day using its good faith estimate of the value of the Shares on such ninth
Scheduled Trading Day based on the volume, historical trading patterns and price
of the Shares and such other factors as it deems appropriate.

 



Settlement Terms:
 
 
Physical Settlement:
Applicable; provided that GS&Co. does not, and shall not, make the agreement or
the representations set forth in Section 9.11 of the Equity Definitions related
to the restrictions imposed by applicable securities laws with respect to any
Shares delivered by GS&Co. to Counterparty under any Transaction.

 



 
Number of Shares
 





 
to be Delivered:
A number of Shares equal to (a) the Prepayment Amount divided by (b) the Divisor
Amount; provided that the Number of Shares to be Delivered shall not be less
than the Minimum Shares.  The Number of Shares to be Delivered on the Settlement
Date shall be reduced, but not below zero, by any Shares delivered pursuant to
the Initial Share Delivery and the Minimum Share Delivery described
below.  Notwithstanding Section 9.2 of the Equity Definitions, the Number of
Shares to be Delivered shall be rounded down to the nearest whole number of
Shares and no Fractional Share Amounts shall be delivered.

 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
 
Divisor Amount:
The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) $0.50.




 
Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 
 
Settlement Date:
The date that is one Settlement Cycle immediately following the Termination
Date.

 
 
Settlement Currency:
USD

 
 
Initial Share Delivery:
GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.




 
Initial Share Delivery Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



 
Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.




 
Minimum Share Delivery:
GS&Co. shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.






 
Minimum Share Delivery
 





 
Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



 
Minimum Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
Share Adjustments:
 

 
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, neither (i) an Extraordinary Dividend nor (ii) the issuance of
additional stock options in the ordinary course pursuant to Counterparty’s
employee stock option plan shall constitute a Potential Adjustment Event.

 
 
It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction as
necessary to preserve as nearly as practicable the fair value of such
Transaction to GS&Co. prior to such postponement.

 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 

 
Extraordinary Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount.

 

 
Ordinary Dividend Amount:
For each Transaction, as set forth in the related Supplemental Confirmation

 
 
Method of Adjustment:
Calculation Agent Adjustment

 
 
Early Ordinary Dividend
 





 
Payment:
If an ex-dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Period (as defined below) and is prior to the Scheduled Ex-Dividend
Date for such calendar quarter, the Calculation Agent shall make such adjustment
to the exercise, settlement, payment or any other terms of the relevant
Transaction as the Calculation Agent determines appropriate to account for the
economic effect on the Transaction of such event.

 
 
Scheduled Ex-Dividend
 





 
Dates:
For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.

 
Extraordinary Events:
 
 
Consequences of
Merger Events:
 





 
 
(a)
Share-for-Share:
Modified Calculation Agent Adjustment

 
 
(b)
Share-for-Other:
Cancellation and Payment

 
 
(c)
Share-for-Combined:
Component Adjustment

 
 
Tender Offer:
Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

 
 
Consequences of
Tender Offers:
 





 
 
(a)
Share-for-Share:
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 
 
(b)
Share-for-Other:
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 
 
(c)
Share-for-Combined:
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
 
Nationalization,
 





 
Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.





 
Additional Disruption Events:
 
 
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “its Hedge Position” and (iii) by
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”;
provided further that (i) any determination as to whether (A) the adoption of or
any change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof with the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.

 
 
Failure to Deliver:
Applicable

 
 
Insolvency Filing:
Applicable

 
 
Loss of Stock Borrow:
Applicable, it being understood that the Hedging Party’s rate to borrow Shares
shall be determined by reference to the negative spread on the rebate rate that
would be paid by securities lenders to the Hedging Party on any cash collateral
posted to such securities lenders by the Hedging Party, and without regard to
the Hedging Party’s cost of funding.

 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
 
Maximum Stock Loan Rate:  [DELETED]

 
 
Hedging Party: GS&Co.

                                                
 
Increased Cost of Stock Borrow:
Applicable, it being understood that the Hedging Party’s rate to borrow Shares
shall be determined by reference to the negative spread on the rebate rate that
would be paid by securities lenders to the Hedging Party on any cash collateral
posted to such securities lenders by the Hedging Party, and without regard to
the Hedging Party’s cost of funding.

 
 
Initial Stock Loan Rate:
[DELETED]

 
 
Hedging Party:
GS&Co.

 
 
Determining Party:
GS&Co.

 
Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

 
 
The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.

 
Relevant Dividend Period:
The period from and including the first day of the Hedge Period to and including
the Relevant Dividend Period End Date.

 
Relevant Dividend Period
 

End Date:
If Annex A applies, the last day of the Settlement Valuation Period; otherwise,
the Termination Date.

 
Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable



Transfer:
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty.



GS&Co. Payment Instructions:
Chase Manhattan Bank New York

 
For A/C Goldman, Sachs & Co.

 
A/C #930-1-011483

 
ABA: 021-000021

 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
Counterparty’s Contact Details
 

for Purpose of Giving Notice:
International Game Technology

 
6355 South Buffalo Drive

 
Las Vegas, Nevada 89113-2113

 
Attention: Corporate Secretary

 
Telephone: 702-669-7777

 
Facsimile: 702-669-7058

 
GS&Co.’s Contact Details for
 

Purpose of Giving Notice:
Goldman, Sachs & Co.

 
200 West Street

 
New York, NY 10282-2198

 
Attention: Jason Lee, Equity Capital Markets

 
Telephone: 212-902-0923

 
Facsimile: 212-346-2126

 
Email: jason.lee@ny.ibd.email.gs.com



 
With a copy to:



 
Attention: Bennett Schachter, Equity Capital Markets

 
Telephone: +1-212-902-2568

 
Email: bennett.schachter@ny.ibd.email.gs.com



 
And email notification to the following address:

 
Eq-derivs-notifications@am.ibd.gs.com

 
2.
Calculation Agent.
GS&Co.

 
3.             Additional Mutual Representations, Warranties and Covenants of
Each Party.  In addition to the representations, warranties and covenants in the
Agreement, each party represents, warrants and covenants to the other party
that:
 
(a)           Eligible Contract Participant.  It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and is
entering into each Transaction hereunder as principal (and not as agent or in
any other capacity, fiduciary or otherwise) and not for the benefit of any third
party.
 
(b)           Accredited Investor.  Each party acknowledges that the offer and
sale of each Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof.  Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
 
4.             Additional Representations, Warranties and Covenants of
Counterparty.  In addition to the representations, warranties and covenants in
the Agreement, Counterparty represents, warrants and covenants to GS&Co. that:
 
(a)           The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
 
 
(b)           It is not entering into any Transaction (i) on the basis of, and
is not aware of, any material non-public information with respect to the Shares,
(ii) in anticipation of, in connection with, or to facilitate, a distribution of
its securities, a self tender offer or a third-party tender offer or (iii) to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
(c)           Each Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of privately negotiated transactions, including accelerated share buyback
transactions with embedded derivatives, to effect the Share buy-back program.
 
(d)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither GS&Co. nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.
 
(e)           As of (i) the date hereof and (ii) the Trade Date for each
Transaction hereunder, Counterparty is in compliance with its reporting
obligations under the Exchange Act.
 
(f)            Counterparty shall report each Transaction as required under the
Exchange Act and the rules and regulations thereunder.
 
(g)           The Shares are not, and Counterparty will not cause the Shares to
be, subject to a “restricted period” (as defined in Regulation M promulgated
under the Exchange Act) at any time during any Regulation M Period (as defined
below) for any Transaction unless Counterparty has provided written notice to
GS&Co. of such restricted period not later than the Scheduled Trading Day
immediately preceding the first day of such “restricted period”; Counterparty
acknowledges that any such notice may cause a Disrupted Day to occur pursuant to
Section 5 below; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 6 below;
“Regulation M Period” means, for any Transaction, (i) the Relevant Period (as
defined below) and (ii) the Settlement Valuation Period, if any, for such
Transaction. “Relevant Period” means, for any Transaction, the period commencing
on the first day of the Hedge Period for such Transaction and ending on the
earlier of (i) the Scheduled Termination Date and (ii) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by GS&Co. and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below).


(h)           As of the Trade Date, the Prepayment Date, the Initial Share
Delivery Date, the Minimum Share Delivery Date and the Settlement Date for each
Transaction, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.


(i)            Counterparty is not and, after giving effect to any Transaction,
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.
 
(j)            Counterparty has not and will not enter into agreements similar
to the Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation.  In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
5.             Regulatory Disruption.  In the event that GS&Co. concludes, in
its reasonable discretion, that it is appropriate with respect to any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by GS&Co.), for it to refrain from or decrease any
market activity on any Scheduled Trading Day or Days during the Hedge Period,
the Calculation Period or, if applicable, the Settlement Valuation Period,
GS&Co. may by written notice to Counterparty elect to deem that a Market
Disruption Event has occurred and will be continuing on such Scheduled Trading
Day or Days.
 
6.             10b5-1 Plan.  Counterparty represents, warrants and covenants to
GS&Co. that:
 
(a)           Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares.  Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).
 
(b)           Counterparty will not seek to control or influence GS&Co.’s
decision to make any “purchases or sales” (within the meaning of Rule
10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, GS&Co.’s decision to enter into any
hedging transactions.  Counterparty represents and warrants that it has
consulted with its own advisors as to the legal aspects of its adoption and
implementation of this Master Confirmation, each Supplemental Confirmation and
each Trade Notification under Rule 10b5-1.
 
(c)           Counterparty acknowledges and agrees that any amendment,
modification, waiver or termination of this Master Confirmation, the relevant
Supplemental Confirmation or Trade Notification must be effected in accordance
with the requirements for the amendment or termination of a “plan” as defined in
Rule 10b5-1(c).  Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5, and no
such amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
 
7.             Counterparty Purchases.  Counterparty (or any “affiliated
purchaser” as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”))
shall not, without the prior written consent of GS&Co., directly or indirectly
purchase any Shares (including by means of a derivative instrument), listed
contracts on the Shares or securities that are convertible into, or exchangeable
or exercisable for Shares (including, without limitation, any Rule 10b-18
purchases of blocks (as defined in Rule 10b-18)) during any Relevant Period or,
if applicable, Settlement Valuation Period, except through GS&Co.
 
8.            Special Provisions for Merger Transactions.  Notwithstanding
anything to the contrary herein or in the Equity Definitions:
 
(a)           Counterparty agrees that it:
 
(i)       will not during the period commencing on the Trade Date through the
end of the Relevant Period or, if applicable, the Settlement Valuation Period
for any Transaction make, or permit to be made (to the extent within
Counterparty’s control), any public announcement (as defined in Rule 165(f)
under the Securities Act) of any Merger Transaction or potential Merger
Transaction (a “Public Announcement”) unless such Public Announcement is made
prior to the opening or after the close of the regular trading session on the
Exchange for the Shares;
 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
(ii)       shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify GS&Co. following any such Public
Announcement that such Public Announcement has been made; and
 
(iii)       shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide GS&Co. with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement.  Such written notice shall be deemed to be a
certification by Counterparty to GS&Co. that such information is true and
correct.  In addition, Counterparty shall promptly notify GS&Co. of the earlier
to occur of the completion of the relevant Merger Transaction and the completion
of the vote by target shareholders.
 
(b)           Counterparty acknowledges that a Public Announcement may cause the
terms of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.
 
(c)           Upon the occurrence of any Public Announcement (whether made by
Counterparty or a third party), GS&Co. may elect that either (i) the Calculation
Agent shall, in a commercially reasonable manner, make adjustments to the terms
of any Transaction, including, without limitation, the Minimum Shares, the
Scheduled Termination Date and/or the Forward Price Adjustment Amount, to
account for the economic effect of the Public Announcement on the theoretical
value of the Transaction (including without limitation any change in volatility,
stock loan rate or liquidity relevant to the Shares or to the Transaction) or
(ii) GS&Co. may treat the occurrence of such Public Announcement as an
Additional Termination Event with Counterparty as the sole Affected Party and
the Transactions hereunder as the Affected Transactions and with the amount
under Section 6(e) of the Agreement determined taking into account the fact that
the Calculation Period or Settlement Valuation Period, as the case may be, had
fewer Scheduled Trading Days than originally anticipated.
 
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
 
9.             Special Provisions for Acquisition Transaction
Announcements.  (a) If an Acquisition Transaction Announcement occurs on or
prior to the Settlement Date for any Transaction, then the Calculation Agent
shall make such adjustments to the exercise, settlement, payment or any other
terms of such Transaction as the Calculation Agent determines appropriate
(including, without limitation and for the avoidance of doubt, adjustments to
the Minimum Shares and adjustments that would allow the Number of Shares to be
Delivered to be less than zero), at such time or at multiple times as the
Calculation Agent determines appropriate, to account for the economic effect on
such Transaction of such Acquisition Transaction Announcement (including
adjustments to account for changes in volatility, expected dividends, stock loan
rate and liquidity relevant to the Shares or to such Transaction).  If an
Acquisition Transaction Announcement occurs after the Trade Date, but prior to
the First Acceleration Date of any Transaction, the First Acceleration Date
shall be the date of such Acquisition Transaction Announcement.  If the Number
of Shares to be Delivered for any settlement of any Transaction is a negative
number, then the terms of the Counterparty Settlement Provisions in Annex A
shall apply.
 
(b)           “Acquisition Transaction Announcement” means (i) the announcement
of an Acquisition Transaction, (ii) an announcement that Counterparty or any of
its subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
(c)           “Acquisition Transaction” means (i) any Merger Event (for purposes
of this definition the definition of Merger Event shall be read with the
references therein to “100%” being replaced by “15%” and to “50%” by “75%” and
without reference to the clause beginning immediately following the definition
of Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 15% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).
 
10.           Acknowledgments.  (a) The parties hereto intend for:
 
(i)        each Transaction to be a “securities contract” as defined in Section
741(7) of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B)
of the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
 
(ii)        the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;
 
(iii)       a party’s right to liquidate, terminate or accelerate any
Transaction, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and
 
(iv)       all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
 
(b)            Counterparty acknowledges that:
 
(i)            during the term of any Transaction, GS&Co. and its affiliates may
buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to such Transaction;
 
(ii)            GS&Co. and its affiliates may also be active in the market for
the Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;
 
(iii)          GS&Co. shall make its own determination as to whether, when or in
what manner any hedging or market activities in Counterparty’s securities shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
 
(iv)          any market activities of GS&Co. and its affiliates with respect to
the Shares may affect the market price and volatility of the Shares, as well as
the Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and
 
(v)          each Transaction is a derivatives transaction in which it has
granted GS&Co. an option;  GS&Co. may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.
 
 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
11.            Credit Support Documents.  The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.
 
12.            Set-off.  (a)  The parties agree to amend Section 6 of the
Agreement by adding a new Section 6(f) thereto as follows:
 
“(f)  Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation).  Y will give notice to the other party of any set-off
effected under this Section 6(f).
 
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.  If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained.  Nothing in this Section 6(f) shall be
effective to create a charge or other security interest.  This Section 6(f)
shall be without prejudice and in addition to any right of set-off, combination
of accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”
 
(b)           Notwithstanding anything to the contrary in the foregoing, GS&Co.
agrees not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from GS&Co. to Counterparty with respect to
contracts or instruments that are not Equity Contracts.  “Equity Contract” means
any transaction or instrument that does not convey to GS&Co. rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.
 
13.           Delivery of Shares.  Notwithstanding anything to the contrary
herein, GS&Co. may, by prior notice to Counterparty substantially in the form of
Schedule C hereto, satisfy its obligation to deliver any Shares or other
securities on any date due (an “Original Delivery Date”) by making separate
deliveries from time to time of Shares or such securities, as the case may be,
at more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is at least equal to the number required to be delivered
on such Original Delivery Date.  If GS&Co. delivers more than the Number of
Shares to be Delivered on or prior to the Settlement Date, then the terms of the
Counterparty Settlement Provisions in Annex A shall apply with the Number of
Shares to be Delivered referenced in the definition of Forward Cash Settlement
Amount deemed to be (a) the Number of Shares to be Delivered determined in
accordance with the definition thereof minus (b) the number of Shares actually
delivered by GS&Co.
 
 
14

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
14.           Early Termination.  In the event that an Early Termination Date
(whether as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty may,
no later than the Early Termination Date or the date on which such Transaction
is terminated, elect to deliver or for GS&Co. to deliver, as the case may be, to
the other party a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an “Alternative Delivery Unit” and, the securities or property
comprising such unit, “Alternative Delivery Property”)) with a value equal to
the Payment Amount, as determined by the Calculation Agent (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including the market price of the Shares
or Alternative Delivery Property on the date of early termination (but excluding
any dividend or distribution on the Shares) and, if such delivery is made by
GS&Co., the prices at which GS&Co. purchases Shares or Alternative Delivery
Property to fulfill its delivery obligations under this Section 14); provided
that in determining the composition of any Alternative Delivery Unit, if the
relevant Merger Event involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash; and provided further that Counterparty may make such
election only if Counterparty represents and warrants to GS&Co. in writing on
the date it notifies GS&Co. of such election that, as of such date, Counterparty
is not aware of any material non-public information concerning the Shares and is
making such election in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws. If such delivery is made by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by
Counterparty.
 
15.           Calculations and Payment Date upon Early Termination.  The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement GS&Co. may (but need not) determine losses without reference to actual
losses incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid were used to determine loss to avoid awaiting the delay
associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date.  Notwithstanding anything to the contrary in Section
6(d)(ii) of the Agreement, all amounts calculated as being due in respect of an
Early Termination Date under Section 6(e) of the Agreement will be payable on
the day that notice of the amount payable is effective; provided that if
Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 14, such Shares or Alternative Delivery Property shall
be delivered on a date selected by GS&Co as promptly as practicable.
 
16.           Automatic Termination Provisions.  Notwithstanding anything to the
contrary in Section 6 of the Agreement, if a Termination Price is specified in
any Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by GS&Co. or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.
 
17.           Additional Termination Event.  The occurrence of the following
shall constitute an Additional Termination Event with respect to which each
Transaction affected thereby shall be an Affected Transaction and Counterparty
shall be the sole Affected Party:
 
GS&Co. determines in its sole good faith reasonable discretion that, in
connection with being party to a Transaction governed by this Master
Confirmation or acquiring, establishing, reestablishing, substituting,
maintaining, unwinding or disposing of any Hedge Position that GS&Co. or its
affiliates deems necessary or appropriate to hedge GS&Co.’s risk in respect of
such a Transaction, GS&Co. or its affiliates could either (i) be obligated to
register or make filings with or provide notification or information to any
gaming authority, and that such registration, filings or notification or the
provision of such information would pose an Undue Burden on GS&Co. or its
affiliates or (ii) incur additional risk, liability or cost as a result of
having to comply with any applicable gaming laws, rules or regulations.  An
“Undue Burden” means (A) any obligation to disclose information that GS&Co. or
any of its affiliates is not otherwise required to disclose to the general
public in generally available filings (other than information that is readily
and generally publicly available) or to disclose any information earlier or more
frequently than it otherwise does or would otherwise be obligated to do, (B) any
registration of, or provision of information by or in respect of, any employee,
officer or director or agents of GS&Co. and/or any of its affiliates, other than
that which GS&Co. and/or any of its affiliates is otherwise required to disclose
to the general public in generally available filings and other readily and
generally publicly available information, or (C) any requirement in respect of
the gaming laws, rules and regulations of any applicable jurisdiction which, in
the sole good faith reasonable discretion of GS&Co., would cause (x) undue
hardship on, (y) injury to the business or reputation of, or (z) disclosure of
confidential or sensitive information of, GS&Co. and/or any of its affiliates or
any of their employees, officers, directors and agents.
 
 
15

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
18.           Special Provisions for Counterparty Payments.  The parties hereby
agree that, notwithstanding anything to the contrary herein or in the Agreement,
in the event that an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to GS&Co. an amount calculated
under Section 6(e) of the Agreement, such amount shall be deemed to be zero;
provided that (a) following  an Acquisition Transaction Announcement or (b) if
GS&Co. has delivered Shares before the Original Delivery Date pursuant to
Section 13 above, this Section 18 shall cease to apply.
 
19.           Delivery of Cash.  For the avoidance of doubt, nothing in this
Master Confirmation shall be interpreted as requiring Counterparty to deliver
cash in respect of the settlement of the Transactions contemplated by this
Master Confirmation following payment by Counterparty of the relevant Prepayment
Amount and any relevant Counterparty Additional Payment Amount, except in
circumstances where the required cash settlement thereof is permitted for
classification of the contract as equity by ASC 815-40, Derivatives and Hedging
– Contracts in Entity’s Own Equity, as in effect on the relevant Trade Date
(including, without limitation, where Counterparty so elects to deliver cash or
fails timely to elect to deliver Shares or Alternative Delivery Property in
respect of the settlement of such Transactions).
 
20.           Claim in Bankruptcy.  GS&Co. acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transactions that are senior to the claims of common stockholders in the event
of Counterparty’s bankruptcy.
 
21.           General Obligations Law of New York.  With respect to each
Transaction, (i) this Master Confirmation, together with the related
Supplemental Confirmation, as supplemented by the related Trade Notification, is
a “qualified financial contract”, as such term is defined in Section 5-701(b)(2)
of the General Obligations Law of New York (the “General Obligations Law”); (ii)
such Trade Notification constitutes a “confirmation in writing sufficient to
indicate that a contract has been made between the parties” hereto, as set forth
in Section 5-701(b)(3)(b) of the General Obligations Law; and (iii) this Master
Confirmation, together with the related Supplemental Confirmation, constitutes a
prior “written contract” as set forth in Section 5-701(b)(1)(b) of the General
Obligations Law, and each party hereto intends and agrees to be bound by this
Master Confirmation and the related Supplemental Confirmation, as supplemented
by the Trade Notification.
 
22.           Governing Law.  The Agreement, this Master Confirmation, each
Supplemental Confirmation, each Trade Notification and all matters arising in
connection with the Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York (without
reference to its choice of laws doctrine other than Title 14 of Article 5 of the
New York General Obligations Law).
 
23.           Offices.
 
(a)           The Office of GS&Co. for each Transaction is:  200 West Street,
New York, New York 10282-2198.
 
(b)           The Office of Counterparty for each Transaction is: 6355 South
Buffalo Drive, Las Vegas, Nevada 89113-2113.
 
24.            Rule 10b-18.  During any Hedge Period or any Settlement Valuation
Period, GS&Co. agrees (i) to make all purchases of Shares (A) through only one
broker or dealer on any single day and (B) in a manner that would comply with
the limitations set forth in clauses (b)(2), (b)(4) and (c) of Rule 10b-18 and
(ii) to use commercially reasonable efforts to make all purchases of Shares in a
manner that would comply with the limitations set forth in clause (b)(3) of Rule
10b-18, in each case as if such rule was applicable to such purchases.
 
 
16

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
25.            Calculations, Adjustments and Determinations.  All calculations,
adjustments and determinations made by GS&Co. hereunder, whether as Calculation
Agent, as Determining Party or following the occurrence of an Early Termination
Date, shall be made in good faith and in a commercially reasonable
manner.  GS&Co. shall deliver to Counterparty, within five Exchange Business
Days after a written request by Counterparty, a written explanation describing
in reasonable detail any calculation, adjustment or determination made by it
(including the methodology, interest rates, quotations, market data (including
volatility) and information from internal sources used in making such
calculation, adjustment or determination, but without disclosing any proprietary
models or other information that GS&Co. is not permitted to disclose to
Counterparty under applicable law, rule, regulation or agreement with third
party (any such information, but not any such models, “confidential
information”, it being understood that if GS&Co. is permitted to disclose
information to Counterparty on the condition that Counterparty agrees to keep
such information confidential, and Counterparty so agrees, then such information
shall not be considered confidential information), notwithstanding
Counterparty’s agreement to keep such models or information confidential).
 
26.            Arbitration.  The Agreement, this Master Confirmation, each
Supplemental Confirmation and each Trade Notification are subject to the
following arbitration provisions:
 
(a)           All parties to this Master Confirmation are giving up the right to
sue each other in court, including the right to a trial by jury, except as
provided by the rules of the arbitration forum in which a claim is filed.
 
(b)           Arbitration awards are generally final and binding; a party’s
ability to have a court reverse or modify an arbitration award is very limited.
 
(c)           The ability of the parties to obtain documents, witness statements
and other discovery is generally more limited in arbitration than in court
proceedings.
 
(d)           The arbitrators do not have to explain the reason(s) for their
award.
 
(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry, unless
Counterparty is a member of the organization sponsoring the arbitration
facility, in which case all arbitrators may be affiliated with the securities
industry.
 
(f)            The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration.  In some cases, a claim that is ineligible for
arbitration may be brought in court.
 
(g)           The rules of the arbitration forum in which the claim is filed,
and any amendments thereto, shall be incorporated into this Master Confirmation.
 
Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before the FINRA Dispute Resolution (“FINRA-DR”), or, if
the FINRA-DR declines to hear the matter, before the American Arbitration
Association, in accordance with their arbitration rules then in force.  The
award of the arbitrator shall be final, and judgment upon the award rendered may
be entered in any court, state or federal, having jurisdiction.
 
No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied; (ii)
the class is decertified; or (iii) Counterparty is excluded from the class by
the court.
 
 
17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Master Confirmation except to the extent stated
herein.
 
27.           Counterparts.  This Master Confirmation may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Master Confirmation by signing
and delivering one or more counterparts.
 
 
18

--------------------------------------------------------------------------------

 
 
Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.
 

  Yours faithfully,                 GOLDMAN, SACHS & CO.                
 
By:
/s/ Daniel Kopper       Name: Daniel Kopper       Title:  Vice President        
 



    
 
 
 
Agreed and Accepted By:
 
INTERNATIONAL GAME TECHNOLOGY
 

            By:
/s/ John Vandemore
         
Name: John Vandemore
         
Title:   Chief Financial Officer and Treasurer
   
 
 

 
 
19

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
SCHEDULE A
 


 
SUPPLEMENTAL CONFIRMATION
To:
International Game Technology
6355 South Buffalo Drive
Las Vegas, Nevada 89113-2113
From:
Goldman, Sachs & Co.
Subject:
Capped Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]
   

 
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and International Game Technology (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below.  This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
 
1.            This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of June 13, 2012 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
 
2.            The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:
 
Trade Date:
[   ]
Forward Price Adjustment Amount:
USD [   ]
Hedge Period End Date:
[   ]
Calculation Period Start Date:
[   ]
Scheduled Termination Date:
[   ]
First Acceleration Date:
[   ]
Prepayment Amount:
USD [   ]
Prepayment Date:
[   ]
Counterparty Additional Payment Amount:
USD [   ]
Initial Shares:
[               ] Shares; provided that if, in connection with the Transaction,
GS&Co. is unable to borrow or otherwise acquire a number of Shares equal to the
Initial Shares for delivery to Counterparty on or prior to the Initial Share
Delivery Date, the Initial Shares delivered on or prior to the Initial Share
Delivery Date shall be reduced to such number of Shares that GS&Co. is able to
so borrow or otherwise acquire.

 
 
A-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
Initial Share Delivery Date:
[   ].  GS&Co. shall, pursuant to Section 13 of the Master Confirmation,
commence making deliveries of a portion of the Initial Shares no later than the
Prepayment Date.
Minimum Share Delivery Date:
[DELETED]
Minimum Shares:
[DELETED]
Ordinary Dividend Amount:
For any calendar quarter, USD [   ]
Scheduled Ex-Dividend Dates:
[   ], [   ] and [   ]
Additional Relevant Days:
The [   ] Exchange Business Days immediately following the Calculation Period.
Termination Price:
USD [Insert [   ]% of the closing stock price on [   ]] per Share

 
3.            Counterparty represents and warrants to GS&Co. that neither it nor
any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act)
has made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade Date or (ii) during the calendar week in which
the Trade Date occurs.
 
4.            This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.
 
 
A-2

--------------------------------------------------------------------------------

 
 
Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.
 
 

  Yours sincerely,                 GOLDMAN, SACHS & CO.                
 
By:
               
Authorized Signatory
         





 
Agreed and Accepted By:
 
INTERNATIONAL GAME TECHNOLOGY
 

            By:
 
         
Name: John Vandemore
         
Title:   Chief Financial Officer and Treasurer
   
 
 

 
 
A-3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
SCHEDULE B
 
TRADE NOTIFICATION
 
To:
International Game Technology
6355 South Buffalo Drive
Las Vegas, Nevada 89113-2113
From:
Goldman, Sachs & Co.
Subject:
Capped Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]
   

 
The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”)
and International Game Technology (“Counterparty”) (together, the “Contracting
Parties”) bearing the trade reference number set forth above.
 
This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [Insert Date of Supplemental Confirmation]
(the “Supplemental Confirmation”) between the Contracting Parties, as amended
and supplemented from time to time.  The Supplemental Confirmation is subject to
the Master Confirmation dated as of June 13, 2012 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
 


Hedge Completion Date:
[                 ]
Hedge Period Reference Price:
USD [            ]
Minimum Shares:
[     ]

 
 

  Yours sincerely,                 GOLDMAN, SACHS & CO.                
 
By:
               
Authorized Signatory
         



 
 
B-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
SCHEDULE C
 
SHARE DELIVERY NOTIFICATION
To:
International Game Technology
6355 South Buffalo Drive
Las Vegas, Nevada 89113-2113
From:
Goldman, Sachs & Co.
Subject:
Capped Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]
   

 
The purpose of this Share Delivery Notification is to notify you of the number
of Shares that GS&Co. intends to deliver to you, and the expected delivery date
thereof, pursuant to the Master Confirmation dated as of June 13, 2012 (the
“Master Confirmation”) between Goldman, Sachs & Co. (“GS&Co.”) and International
Game Technology (“Counterparty”) (together, the “Contracting Parties”) and the
Supplemental Confirmation dated as of [Insert Date of Supplemental Confirmation]
between the Contracting Parties.
 


Shares to be delivered to Counterparty:
 
[                 ] Shares
Date to be delivered:
 
[                 ], 201_
Aggregate number of Shares delivered prior to the delivery referenced above:
 
 
[                 ] Shares

 

  Yours sincerely,                 GOLDMAN, SACHS & CO.                
 
By:
               
Authorized Signatory
         



 
 
C-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
ANNEX A
 
COUNTERPARTY SETTLEMENT PROVISIONS
 
1.           The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Master Confirmation:
 
 
Settlement Currency:
USD

 
 
Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is electing the settlement method in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws.

 
 
Electing Party:
Counterparty

 
 
Settlement Method
 

 
Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

 
 
Default Settlement Method:
Cash Settlement

 



 
Forward Cash Settlement
 

 
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Price.

 
 
Settlement Price:
The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.

 
 
Settlement Valuation Period:
A number of Scheduled Trading Days selected by GS&Co. or determined pursuant to
a formula selected by GS&Co., in each case in GS&Co.’s reasonable discretion,
beginning on the Scheduled Trading Day immediately following the earlier of (i)
the Scheduled Termination Date or (ii) the Exchange Business Day immediately
following the Termination Date; provided that GS&Co. may extend the Settlement
Valuation Period if GS&Co. determines, in its reasonable discretion, that such
extension is necessary or advisable to preserve GS&Co.’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock loan market or other relevant market or to enable GS&Co. to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if GS&Co. were Counterparty or an
affiliated purchaser of Counterparty, based on the advice of counsel, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to GS&Co.

 
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
 
Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 



 
Cash Settlement
 

 
Payment Date:
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

 



 
Net Share Settlement
 

 
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 
2.            Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value thereof to GS&Co.
(which value shall, in the case of Unregistered Settlement Shares, take into
account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent.
 
3.            Counterparty may only deliver Registered Settlement Shares
pursuant to paragraph 2 above if:
 
(a)           a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; and
a printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;
 
(b)           the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co.;
 
(c)           as of or prior to the date of delivery, GS&Co. and its agents
shall have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to GS&Co., in its discretion; and
 
(d)           as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with GS&Co. in connection with the
public resale of the Registered Settlement Shares by GS&Co. substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Underwriting Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters.
 
4.             If Counterparty delivers Unregistered Settlement Shares pursuant
to paragraph 2 above:
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
(a)           all Unregistered Settlement Shares shall be delivered to GS&Co.
(or any affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from
the registration requirements of the Securities Act provided by Section 4(2)
thereof;
 
(b)           as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);
 
(c)           as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with GS&Co. (or any affiliate of
GS&Co. designated by GS&Co.) in connection with the private placement of such
shares by Counterparty to GS&Co. (or any such affiliate) and the private resale
of such shares by GS&Co. (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all reasonable fees and expenses in connection with such resale, including all
reasonable fees and expenses of counsel for GS&Co., in cash or Shares at
Counterparty’s election, and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and
 
(d)           in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), Counterparty shall, if so requested by
GS&Co., prepare, in cooperation with GS&Co., a private placement memorandum in
form and substance reasonably satisfactory to GS&Co.
 
5.           GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”).  If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.
 
6.           If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Counterparty shall on the
Exchange Business Day next succeeding the Deficiency Determination Date (the
“Makewhole Notice Date”) deliver to GS&Co., through the Selling Agent, a notice
of Counterparty’s election that Counterparty shall either (i) pay an amount in
cash equal to the Shortfall on the day that is one (1) Currency Business Day
after the Makewhole Notice Date, or (ii) deliver additional Shares.  If
Counterparty elects to deliver to GS&Co. additional Shares, then Counterparty
shall deliver additional Shares in compliance with the terms and conditions of
paragraph 3 or paragraph 4 above, as the case may be (the “Makewhole Shares”),
on the first Clearance System Business Day which is also an Exchange Business
Day following the Makewhole Notice Date in such number as the Calculation Agent
reasonably believes would have a market value on that Exchange Business Day
equal to the Shortfall.  Such Makewhole Shares shall be sold by GS&Co. in
accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of
the Forward Cash Settlement Amount then Counterparty shall, at its election,
either make such cash payment or deliver to GS&Co. further Makewhole Shares
until such Shortfall has been reduced to zero.
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT
[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission
 
7.           Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares and Makewhole Shares be greater than the Reserved
Shares minus the amount of any Shares actually delivered by Counterparty under
any other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”).  Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:
 
A – B
 
 
Where
A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

 
 
B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

 
“Reserved Shares” means initially, 52,621,193 Shares.  The Reserved Shares may
be increased or decreased in a Supplemental Confirmation.
 
8.           [DELETED]

 
4